Citation Nr: 0425547	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-01 310	)	DATE
	)
	)                         
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  He died in December 1998, and the appellant is 
his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The matter was remanded by the Board 
for additional processing in April 2003, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The veteran died in December 1998 at the age of 70.  The 
Certificate of Death listed gastric erosions and bleeding as 
an immediate cause of death, and coronary artery disease as a 
significant condition contributing to the cause of the 
veteran's death.  

2.  An autopsy found that the major contributing factor to 
the veteran's death was severe atherosclerotic coronary 
artery disease involving the left coronary and left anterior 
descending arteries.  

3.  A VA physician, after a review of all the pertinent 
medical evidence, opined that the terminal event which caused 
the veteran's death was coronary ischemia without infarction 
exacerbated by gastrointestinal blood loss, and that neither 
condition had any relationship to the veteran's service-
connected disabilities.  

4.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder at a 
disability rating of 10 percent; the disability contemplated 
by this rating had previously been rated under the diagnosis 
of psychophysiological gastrointestinal reaction.  Service 
connection was also in effect for residuals of frozen left 
and right feet and frozen right and left hands, each 
extremity rated as 20 percent disabling.  The combined 
service-connected disability rating at the time of the 
veteran's death was 70 percent.  

5.  There is no competent medical evidence that the veteran 
had any form of cardiovascular disease during service or 
within one year of separation from service; the competent 
evidence preponderates against a conclusion that coronary 
artery disease was proximately due to or the result of 
service-connected disability.  

6.  The competent evidence of record preponderates against a 
conclusion that a service-connected disability caused or 
contributed substantially or materially to the cause of 
veteran's death.

7.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2003).

2.  The statutory requirements for eligibility for chapter 35 
Survivors' and Dependents' Educational Assistance benefits 
have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

By way of the April 2003 remand and letters dated in May 2003 
and March 2004, the appellant was advised of the VCAA and its 
effect on her claims.  In addition, she was advised, by 
virtue of a detailed December 1999 statement of the case 
(SOC) and multiple supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to grant her 
claims.  Further, the claims file reflects that the July 2003 
SSOC contained the new duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102, 3.159 (2003).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
evidence is currently contained in a ten-volume claims file, 
and contrary to the conclusions of the appellant's 
representative in his August 2004 presentation to the Board, 
the letters mailed to the veteran in May 2003 and March 2004 
did inform the appellant of the evidence that VA was 
responsible to provide and that which the appellant was to 
provide.  See Quartuccio, supra. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter again for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Factual Background

The service medical records in pertinent part reflect 
treatment for psychogenic gastrointestinal vomiting in June 
1951.  No other significant treatment during service is 
demonstrated, and the October 1952 separation examination 
showed no disabilities.  

After service, a March 1953 VA examination resulted in a 
diagnosis of hyperacidity.  An X-ray at that time did not 
demonstrate a duodenal ulcer.  Thereafter, a September 1953 
rating decision established service connection for 
psychogenic gastrointestinal reaction at a disability rating 
of 10 percent and residuals of frozen feet and hands, rated 
as noncompensable.  A June 1959 rating decision reduced the 
rating for psychogenic gastrointestinal reaction to zero 
percent.  This noncompensable rating was confirmed and 
continued until October 1997, at which time a rating decision 
found that the veteran's stomach complaints were a 
manifestation of anxiety associated with post-traumatic 
stress disorder (PTSD).  This diagnosis under which this 
disability was rated was changed to PTSD, and a 10 percent 
rating was assigned.  Thereafter, an August 1998 rating 
decision assigned a 30 percent rating for residuals of frozen 
feet and a 30 percent rating for residuals of frozen hands, 
effective from December 9, 1997.  Effective from January 12, 
1998, four separate 20 percent ratings were assigned for 
residuals of a frozen right foot, left foot, right hand, and 
left hand.  The combined service-connected disability rating 
was 70 percent, effective from January 12, 1998.  

The post-service medical evidence in pertinent part 
demonstrated treatment for several disabilities, to include a 
stroke, coronary artery disease, sepsis, respiratory failure 
with a tracheotomy, and diabetes.  Coronary artery bypass 
grafting was accomplished in 1986.  Reports from an April 
1997 VA psychiatric examination showed the veteran reporting 
continual problems with his stomach since his return from 
service.  The examiner stated that review of the records 
showed that gastrointestinal workups had been fairly normal.  
Following the examination, the diagnoses included psychogenic 
gastrointestinal disorder, and  "other physical problems, 
such as diabetes, hypertension, degenerative joint disease, 
[and] pain in the extremities, which [are] also related to 
his service-connection [sic]."  

In August 1998, the veteran underwent hospitalization at a 
private medical facility for treatment of severe metabolic 
acidosis due to sepsis with fever; respiratory and renal 
failure, and an "acute abdomen."  An exploratory laporatomy 
was negative and the etiology of the abdominal distress was 
unclear.  He was transferred to a VA medical facility for 
prolonged hospitalization in the intensive care unit for 
treatment of respiratory failure and sepsis.  He was then 
discharged to a nursing home.   

The veteran was able to return home from the nursing home, 
but was admitted to a VA medical facility in December 1998 
with complaints of multiple episodes of emesis, including one 
involving a bright red substance.  By the day following the 
admission, the veteran was feeling better, with decreased 
abdominal pain and no further bouts of emesis.  He was 
started on a clear liquid in the late afternoon of that day.  
That evening, the veteran again had emesis.  The following 
day, the veteran was still experiencing blood-tinged emesis.  
He was scheduled for an endoscopy that next day, but awoke on 
that morning calling for the nurses and went into acute 
distress.  The veteran was afforded cardiopulmonary 
resuscitation, but after spontaneous breathing resumed, he 
began to clinically deteriorate.  He was rolled on to the 
left decubital side and had emesis of brown material.  No 
grossly bloody material was seen but clots were observed.  
The veteran expired at approximately 6 A.M. on that morning, 
the third day after his admission to the VA medical facility.  
He was 70 years old.  

The final diagnoses were listed as follows on the terminal 
hospital reports:  atherosclerotic heart disease; multiple 
gastric erosions to the anterior surface of the gastric body; 
arterionephrosclerosis of the kidneys; mild to moderate 
atherosclerosis of the aorta; status post exploratory 
laporatomy, 1998; fibrous adhesions of the pericardial and 
abdominal cavities; minute focus of moderately differentiated 
adenocarcinoma, posterior aspect prostate gland; bile duct 
adenoma, capsule right lobe of the liver; minute cortical 
adenoma, left kidney; chronic lymphocytic thyroiditis; and 
status post right distal thumb amputation.  

The death certificate listed "gastric erosions/bleeding" as 
the immediate cause of death.  A significant condition 
contributing to the veteran's death was listed therein as 
coronary artery disease.  

An autopsy was also completed, the reports from which 
reflected a normally formed esophagus, stomach, and 
intestines.  The stomach was opened and contained 
approximately 100-150cc of dark red material.  The anterior 
surface of the gastric body contained numerous linear gastric 
erosions involving an area of approximately 18 by 10 
centimeters.  A discrete ulcer was not identified, the 
duodenum was unremarkable, and the opened intestines showed 
no masses or polyps.  The examination of the heart revealed 
two grafts to the area of the left posterior descending 
artery and left oblique artery.  The left coronary and left 
anterior descending arteries showed severe, 90 percent in 
some places, atherosclerotic narrowing.  A scar was noted in 
the mid posterior lateral left ventricular wall.  

The Case Summary following the autopsy indicated that the 
major findings were a remote myocardial infarct of the left 
posterior ventricle, severe (90 percent) atherosclerotic 
narrowing of the left coronary and left anterior descending 
arteries, and multiple gastric erosions of the anterior wall 
of the stomach body.  The conclusion of this summary was as 
follows:  

The major contributing factor to [the 
veteran's] demise is severe 
atherosclerotic coronary artery disease 
involving the left coronary and left 
anterior descending arteries.  

Thereafter, the claims file was forwarded to a VA examiner in 
March 2001 for the purpose of obtaining an opinion as to 
whether there was an etiologic relationship between a 
service-connected disability and the cause of the veteran's 
death.  The physician indicated that he had reviewed the 
clinical history.  He noted that there was an extensive 
history of coronary artery disease with documented prior 
myocardial infarction and coronary artery bypass grafting.  
The physician specifically stated that the coronary artery 
disease had "no relationship to the veteran's military 
service."  With regard to the history of abdominal 
complaints, the physician, noting the history of the negative 
laporatomy and endoscopy, stated that these complaints were 
not accompanied by any evidence of gastric pathology.  He 
also noted that the gastric erosions shown by autopsy were 
"clearly . . . acute and unrelated to the patient's prior 
diagnosis of a condition."  The physician concluded as 
follows:  
The terminal event appears to have been 
coronary ischemia without infarction 
exacerbated by the patient's GI blood 
loss.  Neither of these conditions 
appears to have any relationship to the 
patient's service-connected disabilities. 
III.  Legal Criteria/Analysis

A.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

An issue for resolution is whether the veteran's 
cardiovascular disease was initially manifested during 
service or to a compensable degree within the one-year 
presumptive period after service, or whether it was 
etiologically related to a service-connected disability.  In 
this regard, the veteran's representative made reference to 
the reports from the April 1997 VA psychiatric examination 
linking "physical problems," to include hypertension, to 
the veteran's "service connection" as evidence supporting 
the appellant's claim.  The Board takes this statement to 
represent an assertion by the VA psychiatrist that the named 
physical disabilities, to include hypertension, were 
etiologically related to the service-connected psychiatric 
disability.  

As set forth above, the service medical records are negative 
for any evidence of a cardiovascular disorder, and the 
earliest evidence of coronary artery disease, or any other 
cardiovascular disability, is dated several decades after 
service.  It is significant that, other than the April 1997 
psychiatrist's opinion linking hypertension to service, none 
of the in-service or post-service clinical evidence of record 
relate the veteran's coronary artery disease to service, or 
even proximate to service, or to any service-connected 
disability.  Highly relevant negative evidence in this regard 
is the March 2001 statement from a VA physician who, after a 
review of all the clinical evidence of record, indicated that 
the veteran's coronary artery disease had "no relationship 
to the veteran's military service."  




The adjudication by the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Thus, based upon the overwhelmingly negative 
clinical evidence, to include the lack of any evidence of 
continuity of symptomatology to relate the veteran's 
cardiovascular disease to his military service, and the March 
2001 opinion, the Board concludes that, notwithstanding the 
April 1997 opinion, a preponderance of the competent evidence 
weighs against a conclusion than that the veteran's coronary 
artery disease was incurred in service or was etiologically 
related to a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310.  

Turning to the issue of whether the service-incurred 
psychogenic gastrointestinal reaction was a principal or 
contributory cause of the veteran's death, the Board notes 
that the Court has held that the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and that the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  Given this precedent, and after 
weighing the positive evidence, to include the death 
certificate listing "gastric erosions/bleeding" as the 
immediate cause of the veteran's death, and the negative 
evidence, principally the conclusion following the VA autopsy 
and the VA examiner's opinion in March 2001, it is the 
Board's opinion that the probative weight of the negative 
evidence with respect to this matter exceeds that of the 
positive.  

As noted, the VA medical professional who completed the 
autopsy of the veteran found that the "major" contributing 
factor to the veteran's death was severe atherosclerotic 
coronary artery disease.  In contrast to the notations on the 
death certificate, which were not accompanied by any clinical 
explanation, the autopsy findings were thoroughly supported 
by comprehensive examination of the veteran's organs and 
respiratory, cardiovascular, gastrointestinal, hepatobiliary, 
genitourinary, lymphatic, endocrine, and central nervous 
systems.  The examiner who rendered the March 2001opinoin 
also had the benefit of reviewing all the medical evidence of 
record, to include the autopsy report, and this opinion was 
thoroughly explained and supported by clinical findings.  As 
a result, the Board finds that the probative weight of the 
negative evidence, principally the autopsy report and March 
2001 medical opinion, exceeds that of the positive evidence 
represented by the notation on the death certificate.  See 
Guerrieri, Sklar, supra.   

Also weighing against the appellant in this case are the 
above cited provisions of 38 C.F.R. § 3.312(c)(4) to the 
effect that there are " primary causes of death which, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of co-existing conditions."  
In this case, the evidence, particularly the autopsy findings 
of severe atherosclerotic narrowing (90 percent in some 
places), indicates that the veteran's coronary artery disease 
would credibly be described as being a condition that 
"overwhelmed," in terms of its impact on his death, any 
disability resulting from the service-connected psychogenic 
gastrointestinal disorder.  This is particularly true given 
the assessment contained in the March 2001 opinion that the 
record did not demonstrate significant gastric pathology.  As 
such, the service-incurred psychogenic gastrointestinal 
reaction (or gastrointestinal symptoms of PTSD as most 
recently diagnosed) may reasonably be said to have not 
affected a vital organ or to have been by itself progressive 
or debilitating in nature.  38 C.F.R. § 3.312(c)(4).  

With regard to the assertions of the appellant and her 
representative linking the veteran's death to service-
incurred psychogenic gastrointestinal disability, and the 
veteran's coronary artery disease to service and/or service 
connected disability, the Board certainly respects their 
prerogative to offer these opinions, but neither the 
appellant nor her representative are deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In short, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for service 
connection for the cause of the veteran's death must be 
denied.  Gilbert, 1 Vet. App. at 49.  

B.  Entitlement to Chapter 35 Educational Assistance Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service- connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an  "eligible person" 
entitled to receive educational benefits.  38 U.S.C.A. 
§ 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must therefore be denied as a matter of law.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.    

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under chapter 35, title 38, United States 
Code, is denied.




___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



